     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ASIM H. MODI, NYSBN 4692018
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105
 6          Telephone: 415-977-8952
 7          Facsimile: 415-744-0134
            Email: asim.modi@ssa.gov
 8   Attorneys for Defendant
 9
                                 UNITED STATES DISTRICT COURT
10
                               EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12
13   RAYISA RADOVSKA,                                )     Case No.: 2:18-cv-02578-JAM-CKD
                                                     )
14          Plaintiff,                               )     STIPULATION & ORDER FOR
                                                     )     PAYMENT OF ATTORNEY FEES AND
15                  v.                               )     EXPENSES PURSUANT TO THE EQUAL
16                                                   )     ACCESS TO JUSTICE ACT, 28 U.S.C. §
     ANDREW SAUL,                                    )     2412(d), AND COSTS PURSUANT TO
17   Commissioner of Social Security,                )     28 U.S.C. § 1920
                                                     )
18          Defendant.                               )
19                                                   )

20
            IT IS HEREBY STIPULATED by and between the parties through their undersigned
21
     counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and
22
     expenses in the amount of FIVE THOUSAND EIGHT HUNDRED dollars ($5,800) under the
23
     Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents
24
     compensation for all legal services rendered on behalf of Plaintiff by counsel in connection
25
     with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
26
            After the Court issues an order for EAJA fees to Plaintiff, the government will consider
27
     the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560
28
     U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will



                                                     -1-
 1   depend on whether the fees are subject to any offset allowed under the United States
 2   Department of the Treasury’s Offset Program. After the order for EAJA fees is entered, the
 3   government will determine whether they are subject to any offset.
 4          Fees shall be made payable to Plaintiff, but if the Department of the Treasury
 5   determines that Plaintiff does not owe a federal debt, then the government shall cause the
 6   payment of fees, expenses and costs to be made directly to counsel, pursuant to the assignment
 7   executed by Plaintiff. Any payments made shall be delivered to counsel.
 8          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
 9   attorney fees, and does not constitute an admission of liability on the part of Defendant under
10   the EAJA or otherwise. Payment of the agreed amount shall constitute a complete release
11   from, and bar to, any and all claims that Plaintiff and/or counsel including counsel’s firm may
12   have relating to EAJA attorney fees in connection with this action.
13          This award is without prejudice to the rights of counsel to seek Social Security Act
14   attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
15          This stipulation also constitutes a withdrawal of Plaintiff’s Motion for Award of
16   Attorney Fees (ECF No. 21) filed with the Court on April 4, 2020.
17                                                Respectfully submitted,
18
     Date: April 6, 2020                          JESSE S. KAPLAN
19
20                                         By:    /s/ Asim H. Modi for Jesse S. Kaplan*
                                                  JESSE S. KAPLAN
21                                                *Authorized by email on April 6, 2020
                                                  Attorneys for Plaintiff
22
23   Date: April 6, 2020                          McGREGOR W. SCOTT
                                                  United States Attorney
24                                                DEBORAH LEE STACHEL
25                                                Regional Chief Counsel, Region IX

26                                         By:    /s/ Asim H. Modi
                                                  ASIM H. MODI
27                                                Special Assistant United States Attorney
28                                                Attorneys for Defendant




                                                     -2-
                                                ORDER
 1
 2          Based upon the parties’ Stipulation for the Award and Payment of Equal Access to

 3   Justice Act Fees, Costs, and Expenses, IT IS ORDERED that the Clerk of Court shall terminate
     plaintiff’s Motion for Attorney Fees (ECF No. 21) as withdrawn, and fees and expenses in the
 4
     amount of $5,800 as authorized by 28 U.S.C. § 2412, be awarded subject to the terms of the
 5
     Stipulation.
 6
      Dated: April 8, 2020
 7
                                                    _____________________________________
 8                                                  CAROLYN K. DELANEY
                                                    UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                   -3-
